ON MOTION

ORDER

Upon consideration of the parties’ joint motion to remand this case, Nobel Biocare v. Materialise, to the United States District Court for the Central District of California, case no. 07-CV-898, for further proceedings consistent with the settlement agreement reached by the parties, specifically to restore jurisdiction to the district court to grant the parties’ joint request to vacate its Rule 54(b) judgment and April 15, 2009 Order Granting Nobel’s Motion for Summary Judgment of noninfringement and dismiss the case,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.